Case 20-10553-CSS   Doc 247-1   Filed 04/03/20   Page 1 of 6




                    EXHIBIT A
                   Case 20-10553-CSS             Doc 247-1        Filed 04/03/20        Page 2 of 6




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                                      )
    In re:                                                            ) Chapter 11
                                                                      )
    ART VAN FURNITURE, LLC, et al.,1                                  ) Case No. 20-10553 (CSS)
                                                                      )
                                        Debtors.                      ) (Jointly Administered)
                                                                      )
                                                                      ) Re: D.I. _______
                                                                      )


      ORDER (I) CONVERTING THEIR CHAPTER 11 CASES TO CASES UNDER
    CHAPTER 7, (II) ESTABLISHING A DEADLINE FOR FILING FINAL CHAPTER 11
       FEE APPLICATIONS AND SETTING A HEARING THEREON, AND (III)
                          GRANTING RELATED RELIEF



             Upon consideration of the motion (the “Motion”)2 of the above-captioned debtors and

debtors in possession (collectively, the “Debtors”) for the entry of an order, pursuant to section

1112(a) of the Bankruptcy Code, (i) converting the Debtors’ chapter 11 cases to cases under

chapter 7 of the Bankruptcy Code, (ii) establishing a deadline for filing final chapter 11 fee

applications, and (iii) granting related relief; and it appearing that this Court has jurisdiction to

consider the Motion pursuant to 28 U.S.C. §§ 1334 and 157, and the Amended Standing Order of

Reference from the United States District Court for the District of Delaware dated February 29,

2012; and it appearing that this is a core matter pursuant to 28 U.S.C. § 157(b)(2) and that this



1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
             identification number, include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291);
             AVCE, LLC (2509); AVF Holdings I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451);
             Levin Parent, LLC (8052); Art Van Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC
             (8968); AVF Franchising, LLC (6325); LF Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort
             Mattress LLC (4463). The location of the Debtors’ service address in these chapter 11 cases is: 6500 East
             14 Mile Road, Warren Michigan 48092.
2
             Capitalized terms used but not otherwise defined in this Order have the meanings ascribed to such terms in
             the Motion.


13291357 v3
              Case 20-10553-CSS          Doc 247-1      Filed 04/03/20      Page 3 of 6




Court may enter a final order consistent with Article III of the United States Constitution; and it

appearing that venue of these chapter 11 cases and of the Motion is proper pursuant to 28 U.S.C.

§§ 1408 and 1409; and it appearing that due and adequate notice of the Motion has been given

under the circumstances, and that no other or further notice need be given; and this Court having

determined that the relief requested in the Motion is in the best interests of the Debtors, their

estates, their creditors, and other parties in interest; and after due deliberation and sufficient cause

appearing therefor,

        IT IS HEREBY ORDERED THAT:

        1.      The Motion is GRANTED, as set forth herein.

        2.      Effective as of 12:00 a.m. (prevailing Delaware time), on April 27, 2020 (the

“Conversion Date”), the Chapter 11 Cases shall be converted to cases under chapter 7 of the

Bankruptcy Code.

        3.      The following Conversion Procedures are hereby approved:

             a. Professional Fees. To the extent professionals currently or hereafter retained in the
                Chapter 11 case have not already submitted final fee applications to the Court (the
                “Final Fee Applications”), all professionals shall submit Final Fee Applications in
                accordance with the Bankruptcy Code, Bankruptcy Rules, Local Rules, and orders
                of this Court by no later than thirty (30) days after the Conversion Date (the “Final
                Fee Application Deadline”). Objections, if any, to the Final Fee Applications shall
                be filed and served by no later than twenty-one (21) days after the Final Fee
                Application Deadline. The Court will schedule a hearing, if necessary, at the
                Court’s convenience and subject to the Court’s availability, on such Final Fee
                Applications within fourteen (14) days thereafter or such later date as the Court
                determines. To the extent no objections are filed to a given professional’s final fee
                application, such professional may file a Certificate of No Objection, and the Court
                may, in its sole discretion, enter an order approving such fees. To the extent the
                Court approves a Final Fee Application after the Conversion Date, all approved
                amounts owed for professional fees and expenses shall be paid (x) first, from each
                professional’s retainer to the extent such retainers exist; (y) next, from the Carve
                Out Reserves (as defined in the Interim CC Order) in accordance with its terms;
                and (z) thereafter, from the Debtors’ chapter 7 estates in accordance with the
                priorities set forth in the Bankruptcy Code.



                                                   2
             Case 20-10553-CSS          Doc 247-1      Filed 04/03/20      Page 4 of 6




            b. Books and Records. As soon as reasonably practicable, but in no event more than
               fourteen (14) days after the appointment of the interim chapter 7 trustee, the
               Debtors shall turn over or provide access to the chapter 7 trustee the books and
               records of the Debtors in the Debtors’ possession and control, as required by
               Bankruptcy Rule 1019(4). For purposes hereof, the Debtors may provide copies
               (including electronic copies) of such books and records to the chapter 7 trustee, or
               instructions for locating and accessing such books and records, and may retain
               copies of such books and records to the extent necessary to complete the reports
               required herein.

            c. Schedules and SOFA. To the extent not already filed with the Court, the statements
               and schedules required by Bankruptcy Rules 1019(1)(A) and 1007(b) shall be filed
               within forty-two (42) days after the Conversion Date.

            d. Schedule of Unpaid Debts. Within fourteen (14) days of the Conversion Date, the
               Debtors shall file a schedule of unpaid debts incurred after commencement of the
               Debtors’ Chapter 11 Cases, including the name and address of each creditor, as
               required by Bankruptcy Rule 1019(5).

            e. Final Report. Within thirty (30) days after the Conversion Date, the Debtors shall
               file and transmit to the chapter 7 trustee a final report and account in accordance
               with Bankruptcy Rule 1019(5)(A).

            f. Claims. Within fourteen (14) days of the Conversion Date, KCC shall (i) forward
               to the Clerk of this Court an electronic version of all imaged claims; (ii) upload the
               creditor mailing list into CM/ECF; (iii) docket a final claims register in the Debtors’
               Chapter 11 Cases; and (iv) box and transport all original claims to the Philadelphia
               Federal Records Center, 14470 Townsend Road, Philadelphia, PA 19154 and
               docket a completed SF-135 Form indicating the accession and location numbers of
               the archived claims.

       4.      Subject to its compliance with Del. Bankr. L.R. 2002-1(f)(x)-(xi), on the

Conversion Date, KCC shall be relieved of its responsibilities as the Debtors’ claims and noticing

agent in the Debtors’ Chapter 11 Cases and will have no further obligations to the Court, the

Debtors, the chapter 7 trustee (once appointed), or any party in interest with respect to the Debtors’

Chapter 11 Cases or the chapter 7 cases.

       5.      Notwithstanding anything to the contrary in the Interim Order (I) Authorizing the

Debtors to Use Cash Collateral, (II) Granting Adequate Protection to the Prepetition Secured

Parties, (III) Modifying the Automatic Stay, (IV) Scheduling a Final Hearing, and (V) Granting

                                                  3
             Case 20-10553-CSS          Doc 247-1      Filed 04/03/20     Page 5 of 6




Related Relief [D.I. 93] (the “Interim CC Order”), KCC shall be treated as a Professional Person

(as such term is defined in the Interim CC Order) solely for the purpose of KCC’s eligibility to

have its fees and expenses paid from the Carve Out Reserves or otherwise as part of the Carve Out

(each as defined in the Interim CC Order). To the extent that KCC is entitled, or hereafter becomes

entitled, to payment of its fees and expenses in accordance with the Order Appointing KCC as

Claims and Noticing Agent Nunc Pro Tunc to the Petition Date [D.I. 77] (the “Claims Agent

Order”) and the Agreement (as defined in the Claims Agent Order), such fees and expenses shall

be Allowed Professional Fees (as defined in the Interim CC Order) for purposes of the Carve Out.

       6.      Except as expressly provided in Paragraph 5 above, nothing in this Order or the

conversion of these Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code shall affect

or modify the terms of the Interim CC Order, prejudice any person or entity’s rights thereunder or

relieve any person or entity of obligations thereunder. All rights, claims, remedies, defenses and

obligations under and in connection with the Interim CC Order shall be reserved and preserved in

their entirety. For the avoidance of doubt and without in any way limiting the foregoing, all rights

and obligations in respect of the Carve Out and the Carve Out Reserves (each as defined in the

Interim CC Order) shall survive any termination of the Specified Period (as defined in the Interim

CC Order).

       7.      For the avoidance of doubt, with respect to cash and cash equivalents in the

possession, custody or control of any Debtor as of the date of entry of this Order, neither the entry

of this Order, nor any relief granted hereunder, nor the occurrence of the Conversion Date for any

Debtor’s Chapter 11 Case shall have any effect on whether such cash or cash equivalents (i) are or

are not funds collected on account of “trust fund taxes” and held in trust for the benefit taxing

authorities or other governmental units (as defined in section 101(27) of the Bankruptcy Code) or



                                                 4
             Case 20-10553-CSS         Doc 247-1     Filed 04/03/20     Page 6 of 6




(ii) are or are not property of any Debtor’s bankruptcy estate pursuant section 541 of the

Bankruptcy Code.

       8.      Nothing herein shall affect the Order Granting the Motion of Jofran Sales, Inc. for

Injunctive Relief entered on March 27, 2020, in Adversary Proceeding 20-50546.

       9.      This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation and/or enforcement of this Order.




                                                5
